DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-24 in the reply filed on 3/24/2021 is acknowledged.
Claims 1-11 and 25-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 refers to a first intermembrane chamber comprising a first spacer border, also a intermembrane chamber comprising a second spacer border, and then subsequently refers to first and second spacers.
The language is not indefinite because from the context it is clear that the first spacer refers to the first border and/or first chamber, and the second spacer refers to the second border and/or associated chamber.  However, the inconsistent language is confusing and should be corrected to provide better clarity.  Examiner suggests referring more consistently to spacers or spacer borders or intermembrane chambers as appropriate.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22-24 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 recites the limitation "third array configuration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 depends from claim 19 which does not recite a third array; this is introduced in claim 21.
Claims 23 and 24 recite the limitation "spacer mesh" in line 1 of each.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12, to which they depend, do not recite a spacer mesh.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Cotton et al (US PGPub 2002/0163101 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Cotton et al, optionally in view of Messalem et al (US PGPub 2010/0326833 A1).
	With respect to claim 12, Cotton teaches electrically driven membrane processes e.g. electrodialysis or electrodeionization [Abs, 0003] which includes spacers with a mesh and border structure (particularly in electrodialysis configurations) [0073].  The system includes cathode and anode end plates, interpreted as compression plates [0040] with suitable cathode (230) and anode (232) 
	Cotton teaches that at least the spacers can be formed with throughbores and channels, where the channels facilitate flow between the throughbores and the chamber.  This is discussed within the context of the C-chamber [0046] but described more fully within the context of the D-chamber [0062, Fig. 5]; regardless, the same structure can be used for both sets of spacers [0074].  As best understood, this properly represents first and second spacer borders according the claim, corresponding to the taught spacer frame structure of the respective C- and D-spacers, the throughbores e.g. (112), and the channels e.g. (116) connecting to the cavity i.e. the chamber itself.
	Given the broadest reasonable interpretation, the structures taught by Cotton therefore anticipate the claimed invention.
	Additionally or alternatively, because Cotton teaches that one configuration of spacer frame can be used for both C- and D-chambers, at minimum the claimed configuration would have been obvious, if the teachings e.g. [0046] are considered insufficient for anticipation.  Further, see Messalem, which teaches electrodialysis and the like [0002] and teaches stacks including more than one set of e.g. C-chambers and D-chambers (i.e. more than one AEM/CEM pair with spacers associated) [Fig. 2, 0109].  As such, even considering only the D-chambers taught by Cotton and their associated D-spacers, provision of at least two spacers according to the invention would have been obvious as part of a larger stack.
	With respect to claims 19-22, the channels taught by Cotton represent an array configuration, radially extending from the bore opening towards the chamber (or radially extending from the chamber to converge on the bore opening) [Fig. 5], and the spacers contain at least two bore openings with corresponding sets of channels which are 180° rotations as depicted.
With respect to claims 23 and 24, Cotton teaches that the spacer mesh can be integral with the spacer border or alternatively can be encapsulated on the border [0049].  This is taught within the context of the C-spacer, but Cotton teaches that the same mesh configuration may be used for the D-spacer particularly in electrodialysis configurations.  As above, if not considered sufficient for anticipation, the claims would at minimum have been obvious e.g. to adapt the same configuration for both spacers as at least suggested, or alternatively as in Messalem to represent one type of spacer provided multiply in larger stacks.  See finally MPEP 2144.04 V.B-C; making parts integral or separable are obvious engineering choices to those of ordinary skill in the art.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton et al (optionally in view of Messalem et al), in view of Millman (US 4,319,978) and Van Der Burg et al (US PGPub 2018/0353909 A1 – also available as WO 2017/089747 A1), with evidence or support from Hirozawa et al (US PGPub 2014/0251896 A1).
The US publication of Van Der Burg is cited in this action for reference to paragraph numbers.
Cotton teaches that the spacers should be provided with materials which are not prone to stress relaxation and capable of standing up to operating conditions, while also possessing acceptable electrical insulation properties [0042], including e.g. thermoplastic elastomeric olefins and the like.  Cotton is silent to the specific stiffness (Young’s modulus) or to PET in particular.
However, Millman teaches spacers for electrodialysis or the like [Abs] and teaches that high modulus materials such as polyester terephthalates e.g. Mylar (which is understood to include a form of PET) are useful for reinforcing structure of the spacer which may be thin due to their rigidity [Col. 2 lines 49-59].  Van Der Burg teaches membrane stacks for electrodialysis or the like [Abs, 0057] and teaches that spacers may be provided which are formed from PET, among other options, which are useful because there are inert and electrically insulating [0060].

See further Hirozawa, which teaches separation membrane systems [Abs] in which PET is employed as a channel forming material with a modulus of 2.9 GPa [0344].  As such, it would be understood that PET as suggested by Millman and/or Van Der Burg (at minimum, a high modulus PET) exhibits the claimed properties for stiffness.  Alternatively, in view of Hirozawa, it would have been obvious to employ PET as a material available with high stiffness because, as above, such properties are desired by Cotton and at least suggested by Millman.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton et al (optionally in view of Messalem et al) in view of Van Der Burg et al and Kneifel et al (US 4,303,493).
With respect to claim 15, Cotton is silent to a channel width.
However, as above, Van Der Burg teaches membrane stacks with spacers and teaches that the spacers may have openings for flow as low as e.g. 70 µm (i.e. about 0.0027 in.).  See further Kneifel, which teaches sealing frames for ion exchange membranes, including with channels [Abs, Fig. 3] similar to the claimed invention.  Kniefel teaches that the provision of arrays of channels connecting suitable bores and the spacer chamber is effective to provide orderly flow with good utilization and solves the problem of low flow speed and associated crust formation [Col. 4 lines 1-40], even while employing narrow passages between the bores.
It would have been obvious to one of ordinary skill in the art to provide narrow channels in Cotton’s taught system because, as in Kneifel, narrow channels are effective when provided in arrays and the like to direct flow in such an application while maintaining good utilization and flow speed and, as in Van Der Burg, such dimensions would be consistent with the flow channel sizes of the mesh inside 
With respect to claims 16 and 17, Cotton teaches that the spacers are thin [0042, 0058] but does not specify a thickness.
However, as above, at least Van Der Burg teaches spacers for similar devices and teaches that the thickness may be as low as 100 µm thick, i.e. about 0.004 in. thick [0060].  See further Kneifel, which teaches sealing frames for ion exchange membranes, including with channels [Abs, Fig. 3] similar to the claimed invention.  Kneifel teaches that it is preferable from the perspective of minimizing voltage drop to employ very thin sealing frames to keep the entire stack thickness to a minimum [Col. 2 lines 3-7].  As such, it would have been obvious to one of ordinary skill in the art to provide thin spacer layers, such as those taught by Van Der Burg, with thin frames, as suggested by Knneifel, to the system of Cotton, thereby minimizing voltage drop in the system while suitable providing flow direction.  See also MPEP 2144.04 IV.A; changes in size are generally obvious to those of ordinary skill in the art.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton et al in view of Messalem et al.
	Cotton teaches as above but is silent to the thickness of the ion exchange membranes.
However, Messalem teaches a similar device as above and teaches that the membranes may have a thickness as low as 25 µm (i.e. about 0.001 in.) [0113] and that thinner membranes may reduce resistance [0114].  It would have been obvious to one of ordinary skill in the art to provide membranes with similarly low thickness in Cotton’s taught device for the same purpose.  See also MPEP 2144.04 IV.A; changes in size are generally obvious to those of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777